Citation Nr: 1639140	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an apportionment of the Veteran's VA nonservice-connected disability pension benefits.


REPRESENTATION

The Appellant is unrepresented.

The Veteran is represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 Special Apportionment Decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO) in Milwaukee, Wisconsin, which denied the benefit sought on appeal. 


FINDINGS OF FACT

1.  The appellant and the Veteran were married in 1986. 

2.  The appellant and the Veteran have been estranged and separated since August 16, 2010; the appellant has not been a dependent of the Veteran for VA pension purposes since August 16, 2010.

3.  It would be a hardship to apportion a share of VA pension benefits to the appellant.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA nonservice-connected disability pension benefits in favor of the appellant, his estranged spouse, have not been met.  38 U.S.C.A. §§ 101, 5307 (West 2015); 38 C.F.R. §§ 3.1, 3.50, 3.205, 3.206, 3.450, 3.451, 3.452 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent statutes and regulations describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits outlined in the provisions listed above do not apply to claims for benefits provided under chapters other than Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100, 19.101, and 19.102.  Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102. 

In this case, VA notified the Veteran of the April 2011 denial of the appellant's claim for an apportionment and provided him a copy of the SOC.  VA did not inform the Veteran of its receipt of the appellant's April 2011 NOD or provide him a copy of the appellant's substantive appeal.  In this regard, the Board observes that the appellant's substantive appeal contained no information directly affecting the claimed apportionment.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.  The Veteran submitted an Informal Hearing Presentation in August 2016.  Thus, it is clear that the Veteran had actual knowledge of the appellant's claim.  Therefore, the Board may proceed with review of the instant appeal. 

Preliminarily, an analysis is required as to the marital status between the appellant and the Veteran.  Marriage is defined by the relevant VA regulation as "a marriage valid under the laws of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1 (j) (2015). 

Neither the appellant nor the Veteran has contested that they were married.  The evidence of record includes a certificate of marriage from the State of Ohio documenting their marriage in 1986.  

A September 1993 rating decision granted the Veteran entitlement to nonservice-connected disability pension benefits.  

In September 2010, the appellant filed her present claim seeking apportionment of the Veteran's nonservice-connected disability pension benefits.  She stated that she and the Veteran were estranged, as he abandoned her on August 16, 2010.  He had not contacted her since.  She had no idea where he was or if or when she would hear from him.  She stated that she knew that the Veteran was receiving VA pension with an added benefit for her as a spouse.  Now that they were separated, she requested that VA award her an apportionment of his VA pension.  She stated that she had no income other than Social Security Disability benefit of $243 and SSI of $357.  She had to pay all household expenses herself.  

On her January 2011 NOD, the appellant again stated that she and the Veteran were estranged.  He did not help or support her in any way.  She stated that it was unfair for him to continue to receive VA pension money for her, when she was no longer his dependent.  She said that the amount of money VA was paying the Veteran for one dependent should be apportioned and sent to her.  

In January 2011 correspondence, the RO informed the Veteran that it had received evidence from the appellant that he was separated from her, effective August 16, 2010.  Thus, VA could no longer consider her the Veteran's dependent for VA pension purposes.  VA proposed to remove her from his pension award effective August 16, 2010, the date he and the appellant became estranged.  In March 2011, the RO removed the appellant from the Veteran's award, effective August 16, 2010.  The RO informed the Veteran that because of the change, he had been paid too much.  The RO stated that it would soon inform him how much he had been overpaid and how to repay the debt.  

Under applicable criteria, a Veteran's VA benefits may be subject to apportionment "[i]f the veteran is not residing with his or her spouse."  See 38 U.S.C.A. § 5307 ; 38 C.F.R. §§ 3.450, 3.452 (2015); see also Marrero v. Gober, 14 Vet. App. 80, 81-82 (2000); Hall v. Brown, 5 Vet. App. 294 (1993). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment.  38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any Veteran may be apportioned if a Veteran is not residing with his spouse or children, and a Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. § 3.450 (a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a Veteran is providing for dependents.  38 C.F.R. § 3.450.

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.

However, a Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458 (a) (2015).  

In this case, the evidence shows that the Veteran and the appellant have been separated since August 16, 2010, and the appellant has been removed from the Veteran's nonservice-connected disability pension award from that date.  The evidence indicates that he has not been contributing to her support since that time.

The Board finds that the appellant is not entitled to an apportionment of the Veteran's non-service-connected disability pension benefits.  The evidence persuasively suggests that apportioning the Veteran's benefits in favor of the Appellant would create an undue financial hardship for him.  The Veteran's nonservice-connected pension was originally awarded based upon his being unable to secure and follow a substantially gainful occupation due to his disabilities.  It appears that the Veteran's only monthly income consists of Social Security Administration (SSA) benefits and his VA non-service-connected disability pension.  His representative contends that he does not have sufficient income to support an apportionment of benefits.  The Special Apportionment Decision notes that the "Veteran's award is already reduced due to an A/R recovery action."  As the non-service-connected disability pension benefits payable to the Veteran do not permit the payment of a reasonable amount to the Appellant, they cannot be apportioned.  See also 38 C.F.R. §3.458(a) (2014).

The Board notes that the "benefit-of-the-doubt" rule is not for application in contested claims such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Entitlement to an apportionment of the Veteran's VA nonservice-connected disability pension benefits is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


